SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Form 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 201 6 Or [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. PERMA-FIX ENVIRONMENTAL SERVICES, INC. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 58-1954497 (IRS Employer Identification Number) 8302 Dunwoody Place, Suite 250, Atlanta, GA (Address of principal executive offices) (Zip Code) (770) 587-9898 (Registrant's telephone number) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes ☒No ☐ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the Registrant was required to submit and post such files). Yes ☒No ☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of "large accelerated filer,” “accelerated filer" and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer ☐ Accelerated Filer ☐ Non-accelerated Filer ☐ Smaller reporting company ☒ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ☐No ☒ Indicate the number of shares outstanding of each of the issuer's classes of Common Stock, as of the close of the latest practical date. Class Outstanding at August 8, 2016 Common Stock, $.001 Par Value 11,656,762 shares of registrant’s Common Stock PERMA-FIX ENVIRONMENTAL SERVICES, INC. INDEX PART I FINANCIAL INFORMATION Page No. Item 1. Consolidated Condensed Financial Statements (Unaudited) Consolidated Balance Sheets - June 30, 2016 and December 31, 2015 1 Consolidated Statements of Operations - Three and Six Months Ended June 30, 2016 and 2015 3 Consolidated Statements of Comprehensive Loss - Three and Six Months Ended June 30, 2016 and 2015 4 Consolidated Statements of Stockholders’ Equity - Six Months Ended June 30, 2016 5 Consolidated Statements of Cash Flows - Six Months Ended June 30, 2016 and 2015 6 Notes to Consolidated Financial Statements 7 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 20 Item 3. Quantitative and Qualitative Disclosures About Market Risk 33 Item 4. Controls and Procedures 33 33 PART II OTHER INFORMATION Item 1. Legal Proceedings 33 Item 1A. Risk Factors 33 Item 6. Exhibits 35 PART I - FINANCIAL INFORMATION ITEM 1. – Financial Statements PERMA-FIX ENVIRONMENTAL SERVICES, INC. Consolidated Balance Sheets (Amounts in Thousands, Except for Share and per Share Amounts) June 30, (Unaudited) December 31, (Audited) ASSETS Current assets: Cash $ 379 $ 1,435 Restricted cash — 99 Accounts receivable, net of allowance for doubtful accounts of $1,122 and $1,474, respectively 10,213 9,673 Unbilled receivables - current 3,956 4,569 Inventories 396 377 Prepaid and other assets 2,299 3,929 Current assets related to discontinued operations 85 34 Total current assets 17,328 20,116 Property and equipment: Buildings and land 21,837 20,209 Equipment 33,384 35,191 Vehicles 413 422 Leasehold improvements 11,626 11,626 Office furniture and equipment 1,755 1,755 Construction-in-progress 502 497 69,517 69,700 Less accumulated depreciation ) ) Net property and equipment 19,993 Property and equipment related to discontinued operations 81 531 Intangibles and other long term assets: Permits 8,473 16,761 Other intangible assets - net 1,880 2,066 Unbilled receivables – non-current 134 707 Finite risk sinking fund 21,425 21,380 Other assets 1,284 1,359 Other assets related to discontinued operations 303 — Total assets $ 69,176 $ 82,913 The accompanying notes are an integral part of these consolidated financial statements. 1 PERMA-FIX ENVIRONMENTAL SERVICES, INC. Consolidated Balance Sheets, Continued (Amounts in Thousands, Except for Share and per Share Amounts) June 30, (Unaudited) December 31, (Audited) LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable $ 5,756 $ 6,109 Accrued expenses 4,357 4,341 Disposal/transportation accrual 1,425 1,107 Deferred revenue 1,846 2,631 Current portion of long-term debt 1,205 1,481 Current portion of long-term debt - related party 243 950 Current liabilities related to discontinued operations 521 531 Total current liabilities 15,353 17,150 Accrued closure costs 6,827 5,301 Other long-term liabilities 899 867 Deferred tax liabilities 2,294 5,424 Long-term debt, less current portion 9,366 7,405 Long-term liabilities related to discontinued operations 1,002 1,064 Total long-term liabilities 20,388 20,061 Total liabilities 35,741 37,211 Commitments and Contingencies (Note 8) Series B Preferred Stock of subsidiary, $1.00 par value; 1,467,396 sharesauthorized, 1,284,730 shares issued and outstanding, liquidation value $1.00 per share plus accrued and unpaid dividends of $899 and $867, respectively 1,285 1,285 Stockholders' Equity: Preferred Stock, $.001 par value; 2,000,000 shares authorized, no shares issued and outstanding — — Common Stock, $.001 par value; 30,000,000 shares authorized; 11,581,973 and 11,551,232 shares issued, respectively; 11,574,331 and 11,543,590 shares outstanding, respectively 11 11 Additional paid-in capital 105,717 105,556 Accumulated deficit ) ) Accumulated other comprehensive loss ) ) Less Common Stock in treasury, at cost; 7,642 shares ) ) Total Perma-Fix Environmental Services, Inc. stockholders' equity 32,624 44,554 Non-controlling interest ) ) Total stockholders' equity 32,150 44,417 Total liabilities and stockholders' equity $ 69,176 $ 82,913 The accompanying notes are an integral part of these consolidated financial statements. 2 PERMA-FIX ENVIRONMENTAL SERVICES, INC. Consolidated Statements of Operations (Unaudited) Three Months Ended June 30, Six Months Ended June 30, (Amounts in Thousands, Except for Per Share Amounts) Net revenues $ 14,809 $ 16,354 $ 24,847 $ 29,955 Cost of goods sold 12,993 12,322 22,997 24,445 Gross profit 1,816 4,032 1,850 5,510 Selling, general and administrative expenses 2,375 2,930 5,431 5,776 Research and development 554 489 1,128 918 (Gain) loss on disposal of property and equipment (1 ) — 4 — Impairment loss on tangible assets 1,816 — 1,816 — Impairment loss on intangible assets 8,288 — 8,288 — (Loss) income from operations ) 613 ) ) Other income (expense): Interest income 31 11 47 20 Interest expense ) Interest expense-financing fees ) Foreign currency gain — — — (4 ) Other 21 15 21 15 (Loss) income from continuing operations before taxes ) 443 ) ) Income tax (benefit) expense ) 36 ) 71 (Loss) income from continuing operations, net of taxes ) 407 ) ) Loss from discontinued operations, net of taxes ) Net loss ) Net loss attributable to non-controlling interest ) Net loss attributable to Perma-Fix Environmental Services, Inc. common stockholders $ ) $ ) $ ) $ ) Net (loss) income per common share attributable to Perma-Fix Environmental Services, Inc. stockholders - basic and diluted: Continuing operations $ ) $ .05 $ ) $ ) Discontinued operations ) Net loss per common share $ ) $ ) $ ) $ ) Number of common shares used in computing net income (loss) per share: Basic 11,574 11,505 11,566 11,496 Diluted 11,574 11,536 11,566 11,496 The accompanying notes are an integral part of these consolidated financial statements. 3 PERMA-FIX ENVIRONMENTAL SERVICES, INC. Consolidated Statements of Comprehensive Loss (Unaudited) Three Months Ended June 30, Six Months Ended June 30, (Amounts in Thousands) Net loss $ ) $ ) $ ) $ ) Other comprehensive (loss) income: Foreign currency translation (loss) gain ) 13 ) ) Comprehensive loss ) Comprehensive loss attributable to non-controlling interest ) Comprehensive loss attributable to Perma-FixEnvironmental Services, Inc. stockholders $ ) $ ) $ ) $ ) The accompanying notes are an integral part of these consolidated financial statements. 4 PERMA-FIX ENVIRONMENTAL SERVICES, INC Consolidated Statement of Stockholders’ Equity For the Six M onths E nded June 30 , 201 6 (Unaudited) Common Stock Additional Common Accumulated Other Non-controlling Total (Amounts in thousands, except for share amounts) Shares Amount Paid-In Capital Stock Held In Treasury Comprehensive Loss Interest in Subsidiary Accumulated Deficit Stockholders' Equity Balance at December 31, 2015 $ 11 $ 105,556 $ ) $ ) $ ) $ ) $ 44,417 Net loss — ) ) ) Foreign currency translation — ) — — ) Issuance of Common Stock for services — 116 — 116 Stock-based Compensation — — 45 — 45 Balance at June 30, 2016 $ 11 $ 105,717 $ ) $ ) $ ) $ ) $ 32,150 The accompanying notes are an integral part of these consolidated financial statements. 5 PERMA-FIX ENVIRONMENTAL SERVICES, INC. Consolidated Statements of Cash Flows (Unaudited) Six Months Ended June 30, (Amounts in Thousands) Cash flows from operating activities: Net loss $ ) $ ) Less: loss from discontinued operations, net of taxes of $0 ) ) Loss from continuing operations, net of taxes ) ) Adjustments to reconcile loss from continuing operations to cash used in operating activities: Depreciation and amortization 1,796 1,909 Amortization of debt discount 43 43 Deferred tax (benefit)expense ) 71 Recovery of bad debt reserves ) ) Loss on disposal of property and equipment 4 ― Impairment loss on tangible assets 1,816 ― Impairment loss on intangible assets 8,288 ― Issuance of common stock for services 116 140 Stock-based compensation 45 46 Changes in operating assets and liabilities of continuing operations Restricted cash 35 ― Accounts receivable ) ) Unbilled receivables 1,186 1,332 Prepaid expenses, inventories and other assets 1,831 451 Accounts payable, accrued expenses and unearned revenue ) ) Cash used in continuing operations ) ) Cash used in discontinued operations ) ) Cash used in operating activities ) ) Cash flows from investing activities: Purchases of property and equipment ) ) Proceeds from sale of property and equipment 2 ― Payment to finite risk sinking fund ) ) Cash used in investing activities of continuing operations ) ) Proceeds from sale of property of discontinued operations 46 ― Cash used in investing activities ) ) Cash flows from financing activities: Repayments of revolving credit borrowings ) ) Borrowing of revolving credit 29,131 33,162 Proceeds from Issuance of common stock ― 7 Release of proceeds for stock subscription for Perma-Fix Medical S.A. previously held in escrow 64 ― Principal repayments of long term debt ) ) Principal repayments of long term debt-related party ) ) Cash provided by (used in) financing activities of continuing operations 962 ) Effect of exchange rate changes on cash (4 ) ) Decrease in cash ) ) Cash at beginning of period 1,435 3,680 Cash at end of period $ 379 $ 1,041 Supplemental disclosure: Interest paid $ 204 $ 277 Income taxes paid 25 50 The accompanying notes are an integral part of these consolidated financial statements. 6 PERMA-FIX ENVIRONMENTAL SERVICES, INC. Notes to Consolidated Condensed Financial Statements June 30, 2016 (Unaudited) Reference is made herein to the notes to consolidated financial statements included in our Annual Report on Form 10-K for the year ended December 31, 2015. 1. Basis of Presentation The consolidated condensed financial statements included herein have been prepared by the Company (which may be referred to as we, us or our), without an audit, pursuant to the rules and regulations of the Securities and Exchange Commission (“the Commission”). Certain information and note disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America (“U.S. GAAP”) have been condensed or omitted pursuant to such rules and regulations, although the Company believes the disclosures which are made are adequate to make the information presented not misleading. Further, the consolidated condensed financial statements reflect, in the opinion of management, all adjustments (which include only normal recurring adjustments) necessary to present fairly the financial position and results of operations as of and for the periods indicated. The results of operations for the six months ended June 30, 2016 are not necessarily indicative of results to be expected for the fiscal year ending December 31, 2016. The Company suggests that these consolidated condensed financial statements be read in conjunction with the consolidated financial statements and the notes thereto included in the Company's Annual Report on Form 10-K for the year ended December 31, 2015. As disclosed in the Company’s Annual Report on Form 10-K for the year ended December 31, 2015, the Company determined that the operations of its majority-owned Polish subsidiary, Perma-Fix Medical S.A. (“PF Medical”), which has not generated any revenues as it continues to be primarily in the research and development (“R&D”) stage, meet the definition of a reportable segment in accordance with Accounting Standards Codification (“ASC”) 280, “Segment Reporting.” Accordingly, as detailed on Note 10 – “Operating Segments,” all of the historical numbers presented in the consolidated financial statements have been recast to include the operations of PF Medical as a separate reportable segment (“Medical Segment”). Reclassification Certain prior year amounts have been reclassified to conform to the current year presentation. 2. Summary of Significant Accounting Policies Our accounting policies are as set forth in the notes to the December 31, 2015 consolidated financial statements referred to above. During the first quarter of 2016, all of the restricted cash previously held in escrow at December 31, 2015 was released. Such amount represented $35,000 held in escrow for our worker’s compensation policy with the remaining representing proceeds held in escrow resulting from stock subscription agreements executed in connection with the sale of common stock by PF Medical in previous years. Recently Adopted Accounting Standards In April 2015, the Financial Accounting Standards Board (“FASB”) issued Accounting Standards Update (“ASU”) 2015-03, "Simplifying the Presentation of Debt Issuance Costs." ASU 2015-03 amends existing guidance to require the presentation of debt issuance costs in the balance sheet as a deduction from the carrying amount of the related debt liability instead of a deferred charge asset. It is effective for annual reporting periods beginning after December 15, 2015 (including interim reporting periods), but early adoption is permitted. The Company adopted ASU 2015-03 retroactively in the first quarter of 2016. The adoption of ASU 2015-03 did not have a material impact to the Company’s results of operations, cash flows or financial position .The adoption of ASU 2015-03 resulted in a decrease in prepaid and other assets of approximately $152,000, a decrease in current portion of long-term debt of $27,000, and a decrease in long-term debt, less current portion of $125,000 for the balances as of December 31, 2015 in the accompanying Consolidated Balance Sheets. 7 Recently Issued Accounting Standards – Not Yet Adopted In May 2014, the FASB issued ASU No. 2014-09, "Revenue from Contracts with Customers (Topic 606)." ASU 2014-09 provides a single, comprehensive revenue recognition model for all contracts with customers. The amendments in ASU 2014-09 require a company to recognize revenue to depict the transfer of goods or services to a customer at an amount that reflects the consideration it expects to receive in exchange for those goods or services. ASU 2014-09 also requires additional disclosure about the nature, amount, timing and uncertainty of revenue and cash flows arising from customer contracts, including significant judgments and changes in judgments and assets recognized from costs incurred to obtain or fulfill a contract. Subsequently, in August 2015, the FASB issued ASU No. 2015-14, "Revenue from Contracts with Customers (Topic 606) Deferral of the Effective Date," that deferred the effective date of ASU 2014-09 to annual reporting periods beginning after December 15, 2017 (including interim reporting periods within those periods). In March 2016, the FASB issued ASU 2016-08, "Revenue from Contracts with Customer (Topic 606): Principal versus Agent Considerations (Reporting Revenue Gross versus Net)," which clarifies the guidance in determining revenue recognition as principal versus agent. In April 2016, the FASB issued ASU 2016-10, "Revenue from Contracts with Customers (Topic 606): Identifying Performance Obligations and Licensing," which provides guidance in accounting for immaterial performance obligations and shipping and handling. In May 2016, the FASB issued ASU 2016-12, "Revenue from Contracts with Customers (Topic 606): Narrow-Scope Improvements and Practical Expedients," which provides clarification on assessing the collectability criterion, presentation of sales taxes, measurement date for non-cash consideration and completed contracts at transition. Early adoption is permitted for ASU 2014-09 and the related amendment to the original effective date of period beginning after December 15, 2016 (including interim reporting periods within those periods). The ASUs may be applied retrospectively to each prior period presented or retrospectively with the cumulative effect recognized as of the date of initial application. The Company is still evaluating the potential impact of adopting this guidance on our financial statements. In August 2014, the FASB issued ASU No. 2014-15, “Disclosure of Uncertainties about an Entity’s Ability to Continue as a Going Concern.” ASU 2014-15 requires management to assess an entity’s ability to continue as a going concern, and to provide related footnote disclosure in certain circumstances. The new standard will be effective for all entities in the first annual period ending after December 15, 2016. The Company is still evaluating the potential impact of adopting this guidance on our financial statements. In July 2015, the FASB issued ASU 2015-11, “Inventory (Topic 330): Simplifying the Measurement of Inventory.” ASU 2015-11 requires that inventory within the scope of this update be measured at the lower of cost and net realizable value. Net realizable value is the estimated selling prices in the ordinary course of business, less reasonably predictable costs of completion, disposal, and transportation. The amendments in this update do not apply to inventory that is measured using last-in, first-out (“LIFO”) or the retail inventory method. The amendments apply to all other inventory, which includes inventory that is measured using first-in, first-out (“FIFO”) or average cost. For all entities, the guidance is effective for annual periods, and interim periods within those annual periods, beginning after December 15, 2016. Early adoption is permitted. The Company is still evaluating the potential impact of adopting this guidance on our financial statements. In February 2016, the FASB issued ASU No.2016-02, “Leases (Topic 842)”. Under ASU 2016-02, an entity will be required to recognize right-of-use assets and lease liabilities on its balance sheet and disclose key information about leasing arrangements. ASU 2016-02 offers specific accounting guidance for a lessee, a lessor and sale and leaseback transactions. Lessees and lessors are required to disclose qualitative and quantitative information about leasing arrangements to enable a user of the financial statements to assess the amount, timing and uncertainty of cash flows arising from leases. For public companies, ASU 2016-02 is effective for annual reporting periods beginning after December15, 2018, including interim periods within that reporting period, and requires a modified retrospective adoption, with early adoption permitted. The Company is still evaluating the potential impact of adopting this guidance on our financial statements. 8 In March 2016, the FASB issued ASU 2016-09, “Compensation - Stock Compensation (Topic 718): Improvements to Employee Share-Based Payment Accounting.” ASU 2016-09 simplifies several aspects related to the accounting for share-based payment transactions, including the accounting for income taxes, statutory tax withholding requirements and classification on the statement of cash flows. ASU 2016-09 is effective for interim and annual periods beginning after December 15, 2016. The Company is still evaluating the potential impact of adopting this guidance on our financial statements. 3 . East Tennessee Materials and Energy Corporation (“M&EC”) Facility During the second quarter of 2016, the Company’s M&EC subsidiary was notified by the lessor that the lease agreement which M&EC currently operates its Oak Ridge, Tennessee facility would not be renewed at the end of the current lease term ending January 21, 2018. In light of this event and our strategic review of operations within our Treatment Segment, the Company is proceeding with a plan to shut down its M&EC facility located in Oak Ridge, Tennessee at the end of the lease term. The Company will continue operations at the M&EC facility during the remaining term of the lease and will begin the process of transitioning waste shipments and operational capabilities to our other Treatment Segment facilities, subject to customer requirements and regulatory approvals. Simultaneously, the Company will begin required clean-up/maintenance procedures at M&EC’s Oak Ridge, Tennessee facility in accordance with M&EC’s Resource Conservation and Recovery Act (“RCRA”) permit requirements. As a result of this triggering event, the Company’s financial results were impacted by certain non-cash impairment losses, write-offs and accruals as described below. The Company performs its annual intangible test as of October 1 of each year. As permitted by ASC 350, “Intangibles-Goodwill and Others,” when an impairment indicator arises during an interim reporting period, the Company may recognize its best estimates of that impairment loss. The Company performed a discounted cash flow analysis prepared as of June 30, 2016 for M&EC’s intangible assets (permits), utilizing our best estimates of projected future cash flows. Based on this analysis, the Company concluded that potential impairment existed and subsequently determined that the permits for our M&EC subsidiary were fully impaired, resulting in an intangible impairment loss of approximately $8,288,000. The Company also wrote-off approximately $587,000 in fees previously incurred relating to emission performance testing certification requirement in order to meet state compliance mandate in connection with a certain M&EC equipment which was impaired (see below for discussion of impairment loss recorded for M&EC's tangible assets). Such amount had been previously included in “Prepaid and other assets” on the Consolidated Balance Sheets. M&EC will be required to complete certain clean-up/maintenance activities at its Oak Ridge, Tennessee facility pursuant to its RCRA permit. The extent and cost of these activities are determined by federal/state mandate requirements. The Company performed an analysis and related estimate of the cost to complete the RCRA portion of these activities and based on this analysis, the Company recorded an additional $1,626,000 in closure liabilities with the offset to capitalized asset retirement costs, as reported as a component of “Net Property and equipment” in the Consolidated Balance Sheet.” 9 In accordance with ASC 360, “Property, Plant, and Equipment,” the Company also performed an updated financial valuation of M&EC’s long-lived tangible assets, inclusive of the capitalized asset retirement costs, for potential impairment. Based on our analysis using an undiscounted cash flow approach, the Company concluded that the carrying value of certain tangible assets (property and equipment) for M&EC was not recoverable and exceeded its fair value. Consequently, the Company recorded $1,816,000 in tangible asset impairment loss. The Company reevaluated the estimated useful lives of the remaining tangible assets and as a result of this analysis, reduced the current estimated useful lives of these assets ranging from 2 to 28 years to 1.6 years. Accordingly, the Company will depreciate the carrying value of M&EC’s remaining tangible assets of approximately $4,728,000 at June 30, 2016 over a period of approximately 1.6 years. During the first six months of 2016 and the corresponding period of 2015, M&EC’s revenues were approximately $2,755,000 and $4,361,000, respectively. 4. Intangible Assets The following table summarizes information relating to the Company’s definite-lived intangible assets: June 30, 2016 December 31, 2015 Useful Lives (Years) Gross Carrying Amount Accumulated Amortization Net Carrying Amount Gross Carrying Amount Accumulated Amortization Net Carrying Amount Intangibles (amount in thousands) Patent 8 - 18 $ 566 $ ) $ 307 $ 539 $ ) $ 336 Software 3 395 ) 25 395 ) 31 Customer relationships 12 3,370 ) 1,548 3,370 ) 1,699 Permit 10 545 ) 145 545 ) 172 Total $ 4,876 $ ) $ 2,025 $ 4,849 $ ) $ 2,238 The intangible assets noted above are amortized on a straight-line basis over their useful lives with the exception of customer relationships which are being amortized using an accelerated method. The Company has only one definite-lived permit that is subject to amortization. The following table summarizes the expected amortization over the next five years for our definite-lived intangible assets (including the permits as noted above): Year Amount (In thousands) 2016 (remaining) $ 201 369 335 252 217 $ 1,374 Amortization expenses relating to the definite-lived intangible assets as discussed above was $138,000 and $240,000 for the three and six months ended June 30, 2016, respectively, and $125,000 and $252,000 for the three and six months ended June 30, 2015, respectively. 5. Capital Stock, Stock Plans and Stock-Based Compensation The Company has certain stock option plans under which it awards incentive and non-qualified stock options to employees, officers, and outside directors. On May 15, 2016, the Company granted 50,000 incentive stock options (“ISOs”) from the Company’s 2010 Stock Option Plan to our newly named Executive Vice President. The ISOs granted were for a contractual term of six years withone-third yearly vesting over a three year period. The exercise price of the NQSOs was $3.97 per share, which was equal to the fair market value of the Company’s Common Stock on the date of grant. 10 The summary of the Company’s total Stock Option Plans as of June 30, 2016, and 2015, and changes during the periods then ended, are presented below. The Company’s Plans consist of the 2010 Stock Option Plan and the 2003 Outside Directors Stock Plans: Shares Weighted Average Exercise Price Weighted Average Remaining Contractual Term ( years) Aggregate Intrinsic Value (2) Options outstanding January 1, 2016 218,200 $ 7.65 Granted 50,000 3.97 Exercised ─ ─ Forfeited/expired ─ ─ Options outstanding end of period (1) 268,200 $ 6.96 4.6 $ 134,102 Options exercisable at June 30, 2016 (1) 181,533 $ 8.18 4.4 $ 74,802 Options exercisable and expected to be vested at June 30, 2016 254,883 $ 7.10 4.6 $ 125,230 Shares Weighted Average Exercise Price Weighted Average Remaining Contractual Term (years) Aggregate Intrinsic Value (2) Options outstanding Janury 1, 2015 239,023 $ 7.81 Granted ─ ─ Exercised ) 2.79 $ 3,248 Forfeited/expired ) 7.10 Options outstanding end of period (1) 221,635 7.91 4.7 $ 18,869 Options exercisable at June 30, 2015(1) 166,635 $ 8.88 4.6 $ 18,869 Options exercisable and expected to be vested at June 30, 2015 212,835 $ 8.04 4.7 $ 18,869 (1) Options with exercise prices ranging from $2.79 to $14.75 (2) The intrinsic value of a stock option is the amount by which the market value of the underlying stock exceeds the exercise price of the option. The Company estimates the fair value of stock options using the Black-Scholes valuation model. Assumptions used to estimate the fair value of stock options granted include the exercise price of the award, the expected term, the expected volatility of the Company’s stock over the option’s expected term, the risk-free interest rate over the option’s expected term, and the expected annual dividend yield. Employee Stock Option Granted May 15,2016 Weighted-average fair value per share $ Risk -free interest rate (1) % Expected volatility of stock (2) % Dividend yield None Expected option life (in years) (3) 6.0 (1) The risk-free interest rate is based on the U.S. Treasury yield in effect at the grant date over the expected term of the option. 11 (2) The expected volatility is based on historical volatility from our traded Common Stock over the expected term of the option. (3 ) The expected option life is based on historical exercises and post-vesting data. The following table summarizes stock-based compensation recognized for the three and six months ended June 30, 2016 and 2015 for our employee and director stock options. Stock Options Three Months Ended June 30, Six Months Ended June 30, Employee Stock Options $ 17,000 $ 13,000 $ 31,000 $ 26,000 Director Stock Options — — 14,000 20,000 Total $ 17,000 $ 13,000 $ 45,000 $ 46,000 As of June 30, 2016, the Company has approximately $109,000 of total unrecognized compensation cost related to unvested options, of which $32,000 is expected to be recognized in remaining 2016, $46,000 in 2017, $30,000 in 2018, with the remaining $1,000 in 2019. During the six months ended June 30, 2016, the Company issued a total of 30,741 shares of our Common Stock under the 2003 Outside Directors Stock Plan to our outside directors as compensation for serving on our Board of Directors. The Company has recorded approximately $124,000 in compensation expenses (included in selling, general and administration (“SG&A”) expenses) in connection with the issuance of shares of our Common Stock to our outside directors. 6 . Loss Per Share Basic loss per share is calculated based on the weighted-average number of outstanding common shares during the applicable period. Diluted loss per share is based on the weighted-average number of outstanding common shares plus the weighted-average number of potential outstanding common shares. In periods where they are anti-dilutive, such amounts are excluded from the calculations of dilutive earnings per share. The following table reconciles the loss and average share amounts used to compute both basic and diluted loss per share: 12 Three Months Ended June 30, (Unaudited) Six Months Ended June 30, (Unaudited) (Amounts in Thousands, Except for Per Share Amounts) Net (loss) income attributable to Perma-Fix Environmental Services, Inc., common stockholders: (Loss) income from continuing operations attributable to Perma-Fix Environmental Services, Inc. common stockholders $ ) $ 559 $ ) $ ) Loss from discontinuing operations attributable to Perma-Fix Environmental Services, Inc. common stockholders ) Net loss attributable to Perma-Fix Environmental Services, Inc. common stockholders $ ) $ ) $ ) $ ) Basic loss per share attributable to Perma-Fix Environmental Services, Inc. common stockholders $ ) $ ) $ ) $ ) Diluted loss per share attributable to Perma-Fix Environmental Services, Inc. common stockholders $ ) $ ) $ ) $ ) Weighted average shares outstanding: Basic weighted average shares outstanding 11,574 11,505 11,566 11,496 Add: dilutive effect of stock options — 4 — — Add: dilutive effect of warrants — 27 — — Diluted weighted average shares outstanding 11,574 11,536 11,566 11,496 Potential shares excluded from above weighted average share calcualtions due to their anti-dilutive effect include: Upon exercise of options 7 . Long Term Debt Long-term debt consists of the following at June 30, 2016 and December 31, 2015: (Amounts in Thousands) June 30, December 31, Revolving Credit facility dated October 31, 2011, as amended, borrowings based upon eligible accounts receivable, subject to monthly borrowing base calculation, balance due March 24, 2021. Effective interest rate for first six months of 2016 was 4.4%. (1) (2) $ 4,886 $ 2,349 Term Loan dated October 31, 2011, as amended, payable in equal monthly installments of principal of $102, balance due on March 24, 2021. Effective interest rate for first six months of 2016 was 3.7%. (1) (2) 5,675 6,514 Promissory Note dated August 2, 2013, payable in twelve monthly installments of interest only, starting September 1, 2013 followed with twenty-four monthly installments of $125 in principal plus accrued interest. Interest accrues at annual rate of 2.99%. (3) (4) 243 950 Capital lease ( interest at rate of 6.0%) 10 23 Total debt 10,814 9,836 Less current portion of long-term debt 1,448 2,431 Long-term debt $ 9,366 $ 7,405 (1) Our Revolving Credit facility is collateralized by our accounts receivable and our Term Loan is collateralized by our property, plant, and equipment. 13 (
